DETAILED ACTION
This Final Office Action is in response to amendment filed on 12/30/2020.
Amended claims 1-4, 6, 8-9, 13 and 17 filed on 12/30/2020 are being considered on the merits. Claim 5 has been cancelled. Claims 1-4 and 6-21 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Response to Amendment 
The amendment filed 12/30/2020 has been entered. Claims 1-4, 6, 8-9, 13 and 17 have been amended.  Claim 5 has been cancelled. Claims 1-4 and 6-21 remain pending in the application. 
Applicant’s amendments to claims 1 and 13 have overcome the claim objections previously set forth in the Final Office Action mailed on 06/30/2020.
Applicant’s amendments to claim 1 have overcome the 35 U.S.C. 101 rejection previously set forth in the Final Office Action mailed on 06/30/2020.

Response to Arguments 
Applicant’s argument, see amended claim 1 and Applicant’s Remarks, Page 7, regarding the newly added limitations “the computing device communicating via the network interface with an authenticator operatively coupled to the one time pad repository, the authenticator configured to authenticate the computing device before permitting the computing device to access the one time pad repository” filed 12/30/2020, with respect to the rejection(s) of claim 1 under 35 U.S.C. § 103 has been fully considered and is persuasive. Therefore, the 35 U.S.C. 103 rejection made over Hammersmith in view of Nakhjiri has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 102 in view of Hammersmith. Please refer to the 35 U.S.C. 102 section below for a detailed explanation.
For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 102 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 9, regarding allowance of the application. Examiner asserts that claims 1-4 and 6-21 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 102 below.
Conclusion: Hammersmith discloses the aforementioned limitations of independent claim 1 rendering the claim limitations obvious before the effective date of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 8 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the comprises a one time pad generator (Claim 6: lines 1-2). The act of comprising means to consist of or be made up of, so it would not appear to be possible that the one time pad generator comprised within the one time pad repository is somehow also located remotely from the one time pad repository. For purposes of compact prosecution, the Examiner will consider that the one time pad generator and the one time pad repository could be two separate entities while examining the application. However, clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 12-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammersmith (US 2003/0026431 A1, hereinafter "Hammersmith").

Regarding independent claim 1 (Currently Amended), Hammersmith discloses A secure communications system comprising: 
a computing device including at least one electronic processor electrically connected to at least one storage (Para [0021], word processor incorporated into client computer, i.e. electrically connected to other components within computing device such as storage), and encryptor/decryptor hardware messages to send to another computing device and to decrypt messages received from the another computing device(Para [0021], client computer encryption and decryption computer program that can encrypt folders including all of their sub-folders and files and display encrypted/decrypted information; Para [0030], computer program on personal computer that performs encryption and decryption using one time pad (OTP) cipher; Para [0110], parties communicate with each other using encrypted messages to be decrypted), the at least one storage being configured to store said encrypted messages and said decrypted messages (Para [0037], program has full file saving and loading capabilities and can save encrypted and decrypted files to any computer storage media; Para [0122], program can encrypt files for storage on public databases or local computers); 
the computing device further including a network interface configured to communicate with a one time pad repository (Para [0039], OTP keys created by central key service and distributed to each subscriber for use; Para [0041], Secure Communications System (SCS) server (key database); Para [0008], OTP keys distributed to computer through network)- for use by the ncryptor/decryptor hardware to encrypt and decrypt said messages (Para [0030], computer program on computer that performs encryption and decryption using one time pad (OTP) cipher), is not co-located with the at least one storage that is configured to store said encrypted messages and said decrypted messages and the one time pads are disassociated from the encrypted and decrypted messages so an attacker cannot determine which stored one time pad has been or will be used to encrypt or decrypt which stored encrypted message (Fig. 1, central key service separate from subscribers; Fig. 4, SCS Distribution Center (key database) is separate from Subscribers A and B; Para [0037], encrypted and decrypted files are saved on personal computers (of subscribers); Examiner asserts that the one time pad provider taught by Hammersmith (i.e. central source of OTP keys, SCS Distribution Center) is a separate entity from the subscribers (as shown in Fig. 1 and Fig. 4), wherein the subscribers store the encrypted/decrypted files on their personal computers in computer storage media (Para [0037]), and thus Hammersmith teaches that the one time pad repository/generator is not co-located with the storage of the encrypted/decrypted messages, which also makes it obvious that the one time pads are disassociated from the encrypted and decrypted messages. Furthermore, the limitation “so an attacker cannot determine which stored one time pad has been or will be used to encrypt or decrypt which stored encrypted message” is intended use language and based on Specification, Para [0035], by virtue of the Pad repository being located separately from the storage of the encrypted messages, an attacker of the OTP repository is prevented from gaining access to the encrypted messages), and 
the computing device communicating via the network interface with an authenticator operatively coupled to the one time pad repository, the authenticator configured to authenticate the computing device before permitting the computing device to access to the one time ad repository (Para [0112], Subscriber A requests Subscriber B’s communications key set from the SCS Distribution Center, and in order to release Subscriber B’s communications key set, the exchange must be pre-approved by Subscriber B; Examiner asserts that in the broadest reasonable interpretation, the SCS Distribution Center must check whether the Subscriber A is permitted to access and download the OTP stored in the SCS Distribution Center, and is therefore representing an authenticator configured to authenticate before permitting access to the one time pad repository).  

 	Regarding dependent claim 2 (Currently Amended), Hammersmith discloses the system of claim 1. Hammersmith further discloses wherein the at least one storage comprises a data repository (Para [0122], program can encrypt files for storage on public databases or local computers) located remotely from the one time pad repository, a one time pad generator, and the authenticator (Fig. 4, SCS Distribution Center (Key Database) is located remotely (and separately) from Subscriber A and Subscriber B), the data repository by the computing device (Para [0037], program has full file saving and loading capabilities and can save encrypted and decrypted files to any computer storage media).  

 	Regarding dependent claim 3 (Currently Amended), Hammersmith discloses the system of claim 1. Hammersmith further discloses the system further including a one time pad generator that generates entropy for the one time pads that are the same bit size as s to be encrypted (Para [0019], one-time-pad key for encryption consists of each byte value limited to number of values in keyable ciphertext character set, plain text lengthened to intermediate text containing only characters of keyable ciphertext character set, intermediate text is one-time-pad encrypted with random sequence of bytes where byte values are limited to number of characters in character set; Examiner asserts that the “entropy” claimed by applicant is defined to be random data (per the disclosure [Para 0034], the entropy data is generated by true random number generators), and therefore corresponds to the “random” sequence described by Hammersmith).  

 	Regarding dependent claim 4 (Currently Amended), Hammersmith discloses the system of claim 1. Hammersmith further discloses the system further comprising the another computing device configured to at least decrypt messages (Para [0021], client computer encryption and decryption computer program that can encrypt folders including all of their sub-folders and files and display encrypted/decrypted information), the another computing device being provided with said one time pads by the one time pad repository and access control by the authenticator so the another computing device, with access and permission, accesses and uses one time pads from the one time pad repository to decrypt messages encrypted by the first-mentioned computing device (Para [0112], after approval determined by SCS Distribution Center, Subscriber A may download Subscriber B’s key set; Para [0110], each party downloads and decrypts its copy of the pair of communication keys (for encryption or decryption) to communicate encrypted messages with each other; Para [0008], one-time-pad communications key encrypted with a key encryption key).  

	Regarding dependent claim 5, (Cancelled)  

 	Regarding dependent claim 6 (Currently Amended), Hammersmith discloses the system of claim 1. Hammersmith further discloses wherein the one time pad repository (Fig. 1, central source of OTP keys; Para [0040], key material created from random number generator) that is separate from the computing device (Fig. 1, central key service separate from subscribers), the one time pad generator providing one time pads to the computing device after authorization by the authenticator (Para [0039], OTP keys created by central key service and distributed to each subscriber for use; Para [0112], after approval determined by SCS Distribution Center, Subscriber A may download Subscriber B’s key set).  

	Regarding dependent claim 7 (Previously Presented), Hammersmith discloses the system of claim 1. Hammersmith further discloses wherein the computing device communicates said encrypted messages and receives one time pads from the one time pad repository over a network using network encryption to hide data across the network (Para [0008], one-time-pad (OTP) keys distributed to computer connected to network (e.g. Internet), one-time-pad communications key is itself encrypted with a key encryption key).  

Regarding dependent claim 12 (Previously Presented), Hammersmith discloses the system of claim 1. Hammersmith further discloses wherein the computing device comprises a client device (Para [0021], client computer encryption and decryption computer program that works with any computer).  

Regarding dependent claim 13 (Currently Amended), Hammersmith discloses the system of claim 1. Hammersmith further discloses wherein a part of the system that generates and maintains an entropy cache is separate and remote and otherwise isolated from a part of the system that transmit the encrypted messages (Fig. 1, central source of OTP keys separate from subscribers which communicate through electronic encrypted communications; Fig. 4, SCS Distribution Center separate from subscribers which communicate through encrypted communication), communicates using different channels of communication and is protected to achieve security (Para [0008], one-time-pad communications key is itself encrypted with a key encryption key to prevent interception to use the key to decrypt a message).  

 	Regarding dependent claim 14 (Previously Presented), Hammersmith discloses the system of claim 1. Hammersmith further discloses wherein the computing device is used to provide messages that are at least in part encrypted using a one time Pad to a network/cloud (Fig. 5, files encrypted by system A to system storage (e.g. Internet); Para [0030], computer program on personal computer that performs encryption and decryption using one time pad (OTP) cipher), and a different computing device is used to provide a one time Pad entropy cache to decrypt the encrypted messages (Para [0039], Fig. 1, OTP keys created by central key service and distributed to subscribers; Fig. 4, SCS Distribution Center separate from subscribers sends keys to subscribers).  

 	Regarding dependent claim 15 (Previously Presented), Hammersmith discloses the system of claim 1. Hammersmith further discloses wherein the one time pad repository forward caches one time pads or other entropy data to decrease latency, and streams one time pads continually or discontinually on an on-demand basis for use in encrypting and decrypting (Para [0117], instead of sending keys with beginning, length and end to sender and receiver, SCS server can endlessly generate and transmit to both parties never ending communications key; Para [0119], never ending key generated and transmitted to both parties at sufficient speed to be decrypted and used on the fly).  

	Regarding dependent claim 16 (Previously Presented), Hammersmith discloses the system of claim 1. Hammersmith further discloses wherein the authenticator authenticates to a second client different from a client that stores the encrypted messages (Para [0112], Subscriber A requests to SCS Distribution Center to download Subscriber B’s communications key set and upon approval, may download key set; Examiner asserts that the limitation of “authenticates to” is recited in a confusing manner in which it is unclear whether the authenticator is asking for authentication from the second client or authenticating the second client, and the Examiner will interpret the limitation as the former).  

 	Regarding dependent claim 17 (Currently Amended), Hammersmith discloses the system of claim 1. Hammersmith further discloses wherein access by an attacker to the one time pad repository does not give the attacker access to or information about the location of the encrypted messages (Para [0110-0111], parties download and decrypt copy of pair of OTP keys and communicate directly with each other without passing encrypted messages through SCS Distribution Center to enhance privacy as SCS database destroys keys once sent, communication between subscribers takes place over different connection; Examiner asserts understanding of limitation based on Specification, Para [0035] wherein by virtue of the Pad repository being located separately from the storage of the encrypted messages prevents access to an attacker of the OTP repository from gaining access to the encrypted messages).  

 	Regarding dependent claim 18 (Previously Presented), Hammersmith discloses the system of claim 1. Hammersmith further discloses wherein the computing device uses plural message repositories across the Internet or other network that are different from and in no way associated with the one time (Fig. 5, data archive process wherein system storage (e.g. Internet, Intranet, Multi-User Computer, Tape, Disks, or Laser storage) stores files encrypted/decrypted; Para [0122], encrypt files for storage on public databases or local multi-user computers; Para [0110-0111], parties involved use communications keys to communicate directly with each other without passing encrypted messages through SCS distribution center, communication between subscribers takes place over different connection such as Internet).  

	Regarding dependent claim 19 (Previously Presented), Hammersmith discloses the system of claim 1. Hammersmith further discloses wherein the computing device uses a private line communication, a virtual private network, or other secure channel to avoid exposing the one time pads to an attacker (Para [0114], OTP communications keys are encrypted by SCS key encryption key and prevents interception and use by non-subscribers or non-authorized subscribers, no other subscriber can obtain and use communications key meant for other subscriber without authorization between subscribers).  

Regarding dependent claim 21 (Previously Presented), Hammersmith discloses the system of claim 1. Hammersmith further discloses where the encrypted messages and/or the one time pads are distributed across multiple storage systems (Para [0122], encrypt files for storage on public databases or local multi-user computers; Para [0041], Secure Communications System (SCS) server (key database)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammersmith (US 2003/0026431 A1, hereinafter "Hammersmith") in view of Nakhjiri (US 2015/0186657 A1, hereinafter "Nakhjiri").

Regarding dependent claim 8 (Currently Amended), Hammersmith discloses the system of claim 6are located remotely from the computing device (Fig. 1, central key service separate from subscribers; Fig. 4, SCS Distribution Center (key database) is separate from Subscribers A and B) and from one another.  
	However, Hammersmith does not appear to specifically disclose wherein the repository and generator are located remotely from one another.
	In the same field of endeavor, Nakhjiri teaches wherein a repository and generator are located remotely from one another (Fig. 1, cloud based storage system including separate components such as authentication server, encryption server, license server, terminals, and cloud storage server; Para [0072], may additionally include key generator separate from other entities).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hammersmith with the invention of Nakhjiri. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. Nakhjiri teaches that it is important to ensure security and privacy as the use of cloud-based storage and file sharing becomes more widespread as the public cloud allows a plurality of users to exchange and share data (Nakhjiri, Para [0005]). Nakhjiri teaches a solution to resolving such security issues by implementing a cloud based storage system including several (Nakhjiri, Para [0043-0045]). Therefore, one of ordinary skill in the art would have been motivated to apply the teachings of Nakhjiri to deliver secure content through secure methods to a requesting entity.

	Regarding dependent claim 9 (Currently Amended), Hammersmith discloses the system of claim 1. Although Hammersmith discloses wherein the one time pad repository(Para [0022], distributing one-time-pad communication keys by network; Para [0039], OTP keys created by central key service and distributed to each subscriber for use; Para [0041], Secure Communications System (SCS) server (key database)) and the one time pad repository and the at least one storage comprise different servers or other computing devices that have no physical or logical connections to or associations with one another (Fig. 4, SCS Distribution Center (key database) separate from Subscribers A and B; Para [0037], encrypted and decrypted files saved on personal computers (of subscribers); Examiner asserts that the one time pad repository taught by Hammersmith (i.e. SCS Distribution Center) is a separate entity from the subscribers (Fig. 4), wherein the subscribers store the encrypted/decrypted files on their personal computers in computer storage media (Para [0037]), thus Hammersmith teaches that the one time pad repository is not co-located with the storage of the encrypted/decrypted messages, i.e. different devices).  
	However, Hammersmith does not appear to specifically disclose wherein the repository and authenticator are located in the cloud.
	In the same field of endeavor, Nakhjiri teaches wherein a repository and authenticator are located in the cloud (Fig. 1, cloud based storage system including separate components such as authentication server, encryption provider, license server and cloud storage server; Para [0072], cloud based storage system may additionally include generator separate from other servers).
(Nakhjiri, Para [0005]). Nakhjiri teaches a solution to resolving such security issues by implementing a cloud based storage system including several different components that communicate using secure communication channels with multiple levels of encryption (Nakhjiri, Para [0043-0045]). Therefore, one of ordinary skill in the art would have been motivated to apply the teachings of Nakhjiri to deliver secure content through secure methods to a requesting entity.

Regarding dependent claim 11 (Previously Presented), the combination of Hammersmith and Nakhjiri teaches the system of claim 9.  Hammersmith further teaches the system further including a computer arrangement remote from a user of the computing device that is accessible via a network such as the Internet, the computer arrangement storing encrypted data for use by the user of the computing device (Fig. 5, data archive process wherein system storage (e.g. Internet, Intranet, Multi-User Computer, Tape, Disks, or Laser storage) stores files encrypted/decrypted; Para [0122], encrypt files for storage on public databases or local multi-user computers).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammersmith (US 2003/0026431 A1, hereinafter "Hammersmith") in view of Elbaz et al. (US 2018/0183581 A1, hereinafter "Elbaz") and further in view of Pandya (US 2008/0140661 A1, hereinafter "Pandya").

Regarding dependent claim 10 (Previously Presented), Hammersmith discloses the system of claim 1. Hammersmith further discloses wherein the computing device comprises at least one memory (Para [0037], computer storage media where program has full file saving and loading capabilities and can save encrypted and decrypted files to any computer storage media).
	However, Hammersmith does not appear to specifically disclose wherein the computing device comprises at least one processor, at least one logic controller communicating with the at least one processor, the at least one logic controller providing further access to a network controller, and an encryption controller and an entropy source.
	In the same field of endeavor, Elbaz teaches wherein a computing device comprises at least one processor, at least one logic controller communicating with the at least one processor, the at least one logic controller providing further access to a network controller, and an encryption controller and an entropy source.
In the same field of endeavor, Elbaz teaches wherein the computing device (Para [0020], hardware device, such as SoC device 222) comprises at least one processor (Para [0031-0034], host CPU 302-2, SoC device includes functional units 302-1 to a, functional units 203-a includes central processing unit (CPU), microcontroller, microprocessor), at least one logic controller (Para [0053], SoC device 222 includes security (datalink encryption) controller 310) communicating with at least the processor (Fig. 3, security controller 310 connected by a bus 304 to host CPU 302-2), the logic controller providing further access to a network controller (Para [0022], SoC device 222 includes interfaces/components for wireless communications such as control logic, network interface cards; Para [0027], SoC device 222 communicates information in accordance with protocols), and encryption controller (Para [0055-0056], security controller 310 establishes datalink security logic such as decryption/encryption logic applied at input/output of datalink using datalink security keys 312) and an entropy source (Para [0057], security controller 310 generates datalink security keys 312 by employing random number generator (RNG) to ensure sufficient entropy).
(Elbaz, Para 0012), which Elbaz accomplishes by implementing a security controller.
However, the combination of Hammersmith and Elbaz does not appear to specifically teach wherein the at least one processor is a vector processor.
In the same field of endeavor, Pandya teaches wherein a processor is a vector processor (Para [0109], processor core may be vector processor core).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system wherein the hardware device comprises a CPU, as taught by Hammersmith and Elbaz, with the invention in which the processor is a vector processor, as taught by Pandya (Pandya, Para [0109]). Pandya teaches the motivation for making this change would be that “searching of a large number of strings in information content and particularly regular expression searches is a very slow process using current general purpose processors”. By using processors such as vector processors and coupling blocks of the processor to implement “different variations of block level architecture” can “increase operating frequency and performance” and “lower power consumption” (Pandya, Para 0109).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammersmith (US 2003/0026431 A1, hereinafter "Hammersmith") in view of Baker et al. (5,621,795, hereinafter "Baker").

Regarding dependent claim 20 (Previously Presented), Hammersmith discloses the system of claim 1. Although Hammersmith discloses a one time pad repository (Para [0041], Secure Communications System (SCS) server (key database)),
	However, Hammersmith does not appear to specifically disclose another repository that provides resynchronization to broker parts of the system back to a known, consistent state if the first-mentioned repository and another part of the system get out of synchronization.
	In the same field of endeavor, Baker teaches another key distributor that provides resynchronization to broker parts of the system back to a known, consistent state if a first key distributor and another part of the system get out of synchronization (Col. 3: 1-5, if primary key management computer has a fault, secondary key management computer takes over the resynchronization and then continues the key management operation).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hammersmith with the invention of Baker. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. It would have been obvious to apply the teachings of Baker to yield the predictable result of real time fault tolerating for reliable key distribution (Col. 1: 12-14, 34-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE S HAM/               Examiner, Art Unit 2497                                                                                                                                                                                         /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497